Case 9:18-cr-80111-RLR Document 222 Entered on FLSD Docket 06/21/2019 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA


                                                             Case No. 18-CR-80111-ROSENBERG
  UNITED STATES OF AMERICA
      v.
  ERIC SNYDER,
  JOSEPH LUBOWITZ, and
  CHRISTOPHER FULLER,
               Defendants.
  _________________________________/

                         MOTION TO DISMISS TRAVEL ACT COUNTS
           Eric Snyder (“Snyder”), through undersigned counsel, files this Motion to Dismiss Travel

  Act Counts from Snyder’s Indictment. Snyder, further states the following:

                                          BACKGROUND

           Counts 13 through 15 of the Indictment allege 2013 and 2014 violations of the Travel

  Act. 18 U.S.C. §1952(a)(3) (D.E. 46 at 19 – 20). The three Travel Act counts are based upon

  alleged violations of Fla. Stat. 817.505, commonly known as the Florida Patient Brokering Act.

  At the time of the alleged Travel Act violations (2013-2014) there was not a federal patient

  brokering statute relating to nonfederal insurance programs. In 2018 Congress corrected the void

  when it passed 18 U.S.C. §202 relating to “illegal remunerations for referrals to recovery homes,

  clinical treatment facilities, and laboratories.” In Snyder’s case, the Government is attempting to

  manufacture crimes through the Travel Act, which at the time of the alleged offense did not

  exist. Despite its attempted creativity, the Government’s attempt to create a federal offense

  where one did not exist, fails, requiring dismissal of the three Travel Act counts. Snyder will set

  forth each of the grounds that support this application for dismissal.
Case 9:18-cr-80111-RLR Document 222 Entered on FLSD Docket 06/21/2019 Page 2 of 5




                THE TRAVEL ACT COUNTS FAIL TO STATE AN OFFENSE

         The Travel Act prohibits the use of interstate facilities to promote or carry on certain

  unlawful activities. 18 U.S.C. §1952(a). The Travel Act defines “unlawful activities” as

  “extortion, bribery, or arson in violation of the laws of the State in which committed or of the

  United States.” 18 U.S.C. §1952(b).      In each of the three Travel Act counts, the Snyder

  Indictment alleges that the state offense constituting the “unlawful activity” within the scope of

  the Travel Act was the payment of a “kickback.” While a “kickback” is one of the potential

  violations identified in the Florida Patient Brokering Act, it is not one of the defined “unlawful

  activities” articulated in 18 U.S.C. §1952(b). Simply stated, there is no Travel Act crime where

  the “unlawful activity” is a “kickback.” Since the identification of the “unlawful activity” is an

  essential element of a Travel Act violation, the failure to allege a defined “unlawful activity”

  (extortion, bribery or arson) in a count of the Indictment requires dismissal of that count. See,

  Fed. R. Crim. P. 12(b)(3)(B)(v); United States v. Fern, 155 F.3d 1318 (11th Cir. 1998).

         It should be noted that the Florida Patient Brokering Act does prohibit the payment of

  “bribes” as contrasted with “kickbacks.” See, Fla. Stat. 817.505(1)(a). However, the Indictment

  correctly does not allege payment of a “bribe,” since no “bribe” was part of the alleged illegal

  conduct. Although not at issue in this Motion to Dismiss, there is a factual and legal question

  whether the alleged unlawful conduct even constituted a “kickback.”      If any of the prohibited

  conduct identified in the Florida Patient Brokering Act would potentially apply to the alleged

  misconduct identified in Counts 13-15 of the Indictment, it would be the payment of a “benefit.”

  However, the payment of a “benefit” was added to the Florida Patient Brokering Act via a 2017

  amendment, a time subsequent to the allegations alleged in Counts 13-15 and would therefore,




                                                  2
Case 9:18-cr-80111-RLR Document 222 Entered on FLSD Docket 06/21/2019 Page 3 of 5




  not be applicable to Snyder pursuant to the ex post facto protection of the United States

  Constitution.

   THE TRAVEL ACT COUNTS FAIL TO STATE AN OFFENSE SINCE THE FLORIDA
      PATIENT BROKER ACT CAN NOT LEGALLY APPLY TO SNYDER SINCE
      THE ALLEGED FLORIDA PATIENT BROKERING VIOLATION WAS NOT
                   PROHIBITED BY 42 U.S.C. §1320A-7b(b)

         Snyder’s Travel Act charges are dependent upon a Snyders’s intent to violate or the

  violate Florida Patient Brokering Act. However, the Florida Patient Brokering Act specifically

  provides that the Act “shall not apply to any discount, payment, waiver of payment, or payment

  practice not prohibited by 42 U.S.C. §1320a-7b(b) or regulations promulgated thereunder.” See,

  Fla. Stat. 817.505(3)(a). Whether the carve out provision identified in Fla.Stat. 817.505(3)

  applies to Snyder is dependent upon whether violation of the Florida Patient Brokering Act

  would also be prohibited conduct pursuant to 42 U.S.C. §1320a-7b(b).

         42 U.S.C. §1320a-7b(b) provides that “whoever knowingly and willfully solicits or

  receives any renumeration … shall be guilty … .” (Emphasis Added). Thus, any conduct that is

  not “knowing and willful” is not a violation of the federal statute. In contrast, the Florida Patient

  Brokering Act does not include the essential element requirement of “willfulness.” See, Fla. Stat.

  817.505. Since conduct that is not “willful” is not violative of the federal statute, a violation of

  the Florida Patient Brokering Act cannot be sustained since “willfulness” is not an essential

  element of the Florida Act. By definition, it was legally impossible for Snyder to have violated

  the Florida Patient Brokering Act. See, United States v. Peter, 310 F.3d. 709 (11th Cri. 2002).

  That legal impossibility to violate the Florida Patient Brokering Act mandates that Snyder could

  not have violated the Travel Act, since the Travel Act allegation was dependent upon violation of

  the Florida Patient Brokering Act. Accordingly, Counts 13 – 15 of the Indictment must be

  dismissed as failing to state a criminal offense. Id.

                                                    3
Case 9:18-cr-80111-RLR Document 222 Entered on FLSD Docket 06/21/2019 Page 4 of 5




              THE TRAVEL ACT COUNTS FAIL SINCE FLA. STAT. 817.505 IS
                              UNCONSTITIONAL
         The Florida Patient Brokering Statute is unconstitutional since the Act improperly

  delegates State of Florida legislative authority to the federal government. Article II, §3 of the

  Florida Constitution provides that “the power of the state government shall be divided into the

  legislative, executive and judicial branches. No person belonging to one branch shall exercise

  any powers appertaining to either of the other branches unless expressly provided herein.” In

  State v. Mitchell, 652 So.2d. 473, 478 (2nd Cir. 1995), the Second District Court of Appeal held

  that the “Florida legislature cannot enact a statute which prospectively delegates the authority to

  the federal government by incorporating future federal statutory or administrative action.” The

  Florida Patient Brokering Act delegates the Florida legislatures legislative authority to the

  federal government by including Section 817.505 (3)(a): “This section does not apply to: any

  discount, payment, waiver of payment, or payment practice not prohibited by 42 U.S.C. §1320a-

  7b(b), or regulations promulgated thereunder.”

         The Florida Patient Brokering Act fails to specify that Section (3)(a) was limited to

  federal prohibitions in existence, or the promulgated provisions in existence, at the time of

  passage of the Florida Act.      Likewise, the Florida Act contains no language that restricts

  application of Section (3)(a) in the event that the federal statute or promulgated regulations were

  amended, updated or even repealed. Such prospective delegation of legislative authority is

  violative of the Florida Constitution and results in Fla.Stat. 817.505 being unconstitutional.

         Since the three Travel Act allegations set forth in Counts 13 – 15 are based upon an

  unconstitutional Florida statute, each of the three counts must be dismissed.




                                                   4
Case 9:18-cr-80111-RLR Document 222 Entered on FLSD Docket 06/21/2019 Page 5 of 5




                                           CONCLUSION
         Snyder submits that each of the basis to dismiss the three Travel Act counts in the

  Indictment set forth in this Motion provide an independent basis to dismiss Counts 13 -15 of the

  Indictment.

                            CONSULTATION WITH GOVERNMENT

         Undersigned has communicated with DOJ Attorney Hayes, who informed undersigned

  that the Government will state its position in its response filed with the Court.

  Dated: June 21, 2019                                          Respectfully Submitted,

                                                                /s/BRUCE A. ZIMET, ESQ.
                                                                Florida Bar No. 0225053


                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on June 21, 2019, I electronically filed the foregoing

  document with the Clerk of Court using CM/ECF. I also certify that the foregoing document is

  being served this day on all counsel of record or pro se parties, either by transmission of Notice

  of Electronic Filing generated by CM/ECF or in some other authorized manner authorized for

  those counsel of parties who are not authorized to receive Notices of Electronic Filing.


                                                                Respectfully Submitted,

                                                                /s/BRUCE A. ZIMET, ESQ.
                                                                Florida Bar No. 0225053
                                                                BRUCE A. ZIMET, P.A.
                                                                One Clearlake Centre
                                                                250 N. Australian Avenue
                                                                Suite 1400
                                                                West Palm Beach, FL 33401
                                                                Tel: (561) 508-7741
                                                                Tel: (954) 764-7081
                                                                Fax: (954) 760-4421
                                                                Email:
                                                                BAZ@BruceAZimetLaw.com

                                                    5
